       Case: 1:19-cv-01349 Document #: 1 Filed: 03/04/19 Page 1 of 5 PageID #:1



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 PENSION FUND OF CEMENT MASONS’                        )
 UNION LOCAL UNION NO. 502; CEMENT                     )
 MASONS’ INSTITUTE LOCAL 502 WELFARE                   )   CASE NO.: 19-cv-1349
 TRUST FUND; CEMENT MASONS’ LOCAL 502                  )
 AND PLASTERERS AREA 5 ANNUITY FUND;                   )   JUDGE:
 CEMENT MASONS’ LOCAL NO. 502 RETIREE                  )
 WELFARE FUND; CEMENT MASONS’ UNION                    )   MAG. JUDGE:
 LOCAL 502 APPRENTICE EDUCATIONAL AND                  )
 TRAINING TRUST; and CEMENT MASONS’                    )
 UNION LOCAL NO. 502 PLASTERERS AREA 5,                )
                                                       )
              Plaintiffs,                              )
                                                       )
       vs.                                             )
                                                       )
 ASC INSULATION, FIREPROOFING AND                      )
 SUPPLIES, INC., an Illinois Corporation,              )
                                                       )
              Defendant.                               )
                                                       )

                                       COMPLAINT

      NOW COME the Plaintiffs, the PENSION FUND OF CEMENT MASONS’ UNION LOCAL

UNION NO. 502, the CEMENT MASONS’ INSTITUTE LOCAL 502 WELFARE TRUST FUND,

the CEMENT MASONS’ LOCAL 502 AND PLASTERERS AREA 5 ANNUITY FUND, the

CEMENT MASONS’ UNION LOCAL 502 APPRENTICE EDUCATIONAL AND TRAINING

TRUST, the CEMENT MASONS’ LOCAL NO. 502 RETIREE WELFARE FUND, and the

CEMENT MASONS’ UNION LOCAL NO. 502 PLASTERERS AREA 5, complaining of Defendant

ASC INSULATION, FIREPROOFING AND SUPPLIES, INC., and in support, allege as follows:

                              JURISDICTION AND VENUE

1.    This action arises under Sections 502 and 515 of the Employee Retirement Income Security

      Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1132 and 1145) and Section 301 of




                                         Page 1 of 5
     Case: 1:19-cv-01349 Document #: 1 Filed: 03/04/19 Page 2 of 5 PageID #:2



     the Labor-Management Relations Act. (29 U.S.C. § 185). The Court has jurisdiction over

     the subject matter of this action pursuant to 29 U.S.C. § 1132 and 28 U.S.C. § 1331.

2.   Venue is proper in this Court pursuant to 29 U.S.C. §§ 1132(e)(2) and 1451(d) in that the

     PENSION FUND OF CEMENT MASONS’ UNION LOCAL UNION NO. 502, the

     CEMENT MASONS’ INSTITUTE LOCAL 502 WELFARE TRUST FUND, the CEMENT

     MASONS’ LOCAL 502 AND PLASTERERS AREA 5 ANNUITY FUND, the CEMENT

     MASONS’ UNION LOCAL 502 APPRENTICE EDUCATIONAL AND TRAINING

     TRUST and the CEMENT MASONS’ LOCAL NO. 502 RETIREE WELFARE FUND

     (collectively “TRUST FUNDS”) are administered at 739 25th Ave., Bellwood, Illinois 60104

     and pursuant to 28 U.S.C. § 1391(b)(2) in that a substantial part of the events or omissions

     giving rise to Plaintiffs’ claims occurred in the Northern District of Illinois, Eastern Division.

                                            PARTIES

3.   The TRUST FUNDS receive contributions from numerous employers pursuant to the

     Collective Bargaining Agreement (“CBA”) entered into between the CEMENT MASONS’

     UNION LOCAL NO. 502 PLASTERERS AREA 5 (“UNION”) and the Midwest Wall and

     Ceiling Contractors, and therefore are multiemployer plans under 29 U.S.C. §§ 1002(37).

4.   Pursuant to Sections 502(a)(3) and 515 of ERISA (29 U.S.C. §§ 1132 and 1145), the TRUST

     FUNDS are authorized to bring this action on behalf of their participants and beneficiaries for

     the purpose of collecting unpaid contributions.

5.   The UNION is the bargaining representative of the Defendant ASC INSULATION,

     FIREPROOFING AND SUPPLIES, INC. (“ASC INSULATION”)’s bargaining-unit

     employees.

6.   The Defendant ASC INSULATION is an Illinois corporation with its principal place of

     business in West Chicago, Illinois.




                                            Page 2 of 5
      Case: 1:19-cv-01349 Document #: 1 Filed: 03/04/19 Page 3 of 5 PageID #:3



                                       COUNT I
                                  BREACH OF CONTRACT

7.    Plaintiffs re-allege and incorporate the allegations contained in Paragraphs 1-6 of this

      Complaint with the same force and effect as if fully set forth herein.

8.    ASC INSULATION is an employer engaged in an industry affecting commerce, which agreed

      to be bound by the terms of the CBA through a Memorandum of Understanding. (A copy of

      the Memorandum of Understanding is attached as Exhibit 1); (A copy of the CBA is attached

      as Exhibit 2).

9.    Through the CBA and Memorandum of Understanding, ASC INSULATION agreed to be

      bound by the provisions of the Agreements and Declarations of Trust which created the

      TRUST FUNDS (hereinafter referred to as the “Trust Agreements”).

10.   Pursuant to the provisions of the CBA, Memorandum of Understanding, and Trust

      Agreements, Defendant ASC INSULATION is required to make monthly reports of the

      number of hours worked by its bargaining-unit employees and pay contributions to the

      TRUST FUNDS for each hour that a bargaining-unit employee performs any work at the

      negotiated rate set forth in the CBA. The monthly reports and contributions during all relevant

      times were due on or before the 15th day of the calendar month following the calendar month

      during which the work was performed. (Exhibit 2).

11.   Pursuant to Section 502(g)(2) of ERISA (29 U.S.C. § 1132(g)(2)) and the provisions of the

      CBA and Trust Agreements, employers who fail to submit their monthly reports and

      contributions to the TRUST FUNDS on a timely basis are responsible for the payment of

      liquidated damages equal to fifteen percent (15%) of the amount unpaid, plus interest at either

      a rate of ten percent (10%) per annum or the highest legally acceptable interest rate, any

      reasonable attorneys’ fees and costs of maintaining suit, as well as any audit fees incurred.

      (Exhibit 2).



                                            Page 3 of 5
       Case: 1:19-cv-01349 Document #: 1 Filed: 03/04/19 Page 4 of 5 PageID #:4



12.   Pursuant to the CBA and properly executed check-off cards, ASC INSULATION is required

      to deduct $3.40 for each hour paid to its bargaining-unit employees and remit it to the UNION.

      (Exhibit 2).

13.   ASC INSULATION failed to submit timely payment of contributions and union dues for the

      months of June 2018, July 2018, August 2018, and September 2018.

14.   As a result of ASC INSULATION’s failure to remit timely payment for contributions and

      union dues for the months of June 2018, July 2018, August 2018, and September 2018, ASC

      INSULATION owes the TRUST FUNDS and UNION $17,853.61 in liquidated damages.

15.   ASC INSULATION failed to submit their monthly reports for the months of October 2018,

      November 2018, December 2018, and January 2019, and owes the TRUST FUNDS and

      UNION contributions and wage deductions in an unknown amount.

16.   As a result of ASC INSULATION’s failure to timely remit payment of contributions and wage

      deduction for the months of October 2018, November 2018, December 2018, and January

      2019, ASC INSULATION owes the TRUST FUNDS and UNION liquidated damages and

      interest in an unknown amount.

17.   Defendant ASC INSULATION has a continuing obligation to remit monthly contribution

      reports, contributions, and wage deductions on a monthly basis to Plaintiffs and to comply

      with the terms of the CBA, Memorandum of Understanding, and Trust Agreements.

18.   Plaintiffs have been required to employ the undersigned counsel to collect the monies that are

      due and owing from ASC INSULATION.

19.   Plaintiffs have complied with all conditions precedent in bringing this suit.

20.   Defendant ASC INSULATION is obligated to pay the reasonable attorneys’ fees and court

      costs incurred by the Plaintiffs pursuant to the CBA, Memorandum of Understanding, Trust

      Agreements, and 29 U.S.C. § 1132(g)(2)(D).

WHEREFORE, Plaintiffs respectfully request:


                                            Page 4 of 5
     Case: 1:19-cv-01349 Document #: 1 Filed: 03/04/19 Page 5 of 5 PageID #:5



A.   That Judgment be entered in favor of Plaintiffs and against Defendant ASC INSULATION in

     the amount of $17,853.61 for liquidated damages resulting from its late payment of

     contributions and wage deductions for the months of June 2018, July 2018, August 2018, and

     September 2018;

B.   That Defendant ASC INSULATION be ordered to remit its monthly contribution reports for

     the months of October 2018, November 2018, December 2018, and January 2019;

C.   That Judgment be entered in favor of Plaintiffs and against Defendant ASC INSULATION

     for any and all other contributions, wage deductions, liquidated damages, and interest found

     to be due and owing for the months of October 2018, November 2018, December 2018, and

     January 2019;

D.   That Judgment be entered in favor of Plaintiffs and against Defendant ASC INSULATION

     for any and all other contributions, wage deductions, liquidated damages, and interest found

     to be due and owing in addition to those referenced in Paragraphs A through C above;

E.   That Defendant ASC INSULATION be ordered to pay the reasonable attorneys’ fees and

     costs incurred by the Plaintiffs pursuant to the CBA, Memorandum of Understanding, Trust

     Agreements, and 29 U.S.C. § 1132(g)(2)(D); and

F.   That Plaintiffs have such other and further relief as the Court may deem just and equitable all

     at Defendant ASC INSULATION’s cost pursuant to 29 U.S.C. § 1132(g)(2)(E).



                                                  Respectfully Submitted,
                                                  PENSION FUND OF CEMENT MASONS’
                                                  UNION LOCAL UNION NO. 502 et al.
                                                  /s/ Lucas J. Habeeb - 6329755
                                                  One of Plaintiffs’ Attorneys
                                                  Johnson & Krol, LLC
                                                  311 S. Wacker Dr., Suite 1050
                                                  Chicago, IL 60606
                                                  (312) 757-5472
                                                  habeeb@johnsonkrol.com

                                          Page 5 of 5
